 


110 HR 3755 IH: Immunity from Claims Related to Donated Horses Act of 2007
U.S. House of Representatives
2007-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 3755 
IN THE HOUSE OF REPRESENTATIVES 
 
October 4, 2007 
Mr. Deal of Georgia introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
To amend section 1308 of title 40, United States Code, to provide immunity for Federal Government agencies from claims resulting from the donation of unfit horses and mules and to allow certain agents of United States Customs and Border Protection to adopt such horses and mules. 
 
 
1.Short titleThis Act may be cited as the Immunity from Claims Related to Donated Horses Act of 2007. 
2.Immunity from claims related to donated horsesSection 1308 of title 40, United States Code, is amended— 
(1)by striking Subject to applicable regulations and inserting the following:  
 
(a)Disposition 
(1)In generalSubject to applicable regulations  ; and 
(2)by adding at the end the following new paragraph: 
 
(2)Immunity from claimsEach humane organization that receives any horse or mule under paragraph (1) shall hold the Department of Homeland Security, including United States Customs and Border Protection, harmless from any demand, suit, action, or claim of any nature arising from or related to the donation of the horse or mule, including damages to the property of the organization and any personal injury, disability, or death of any officer, employee, or agent of the organization. . 
3.Adoption of unfit horses and mulesSection 1308 of title 40, United States Code, as amended by section 2, is further amended by adding at the end the following new subsection: 
 
(b)AdoptionSubject to regulations implementing this subsection, horses and mules belonging to the Federal Government that have become unfit for service may be adopted by any agent of the Department of Homeland Security who worked with any such horse or mule.. 
 
